Citation Nr: 0008114	
Decision Date: 03/27/00    Archive Date: 03/29/00

DOCKET NO.  96-36 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.

2.  Entitlement to service connection for heart disease, 
including atrial fibrillation.

3.  Entitlement to a rating in excess of 20 percent for low 
back strain with degenerative joint and disc disease for the 
period from March 29, 1993 to July 15, 1999.  

4.  Entitlement to a rating in excess of 40 percent for low 
back strain with degenerative joint and disc disease from 
July 16, 1999.  

5.  Entitlement to a compensable rating for a right knee 
scar.

6.  Entitlement to an increased rating for chondromalacia of 
the left knee, currently rated 10 percent disabling.

7.  Entitlement to an increased rating for bilateral 
keratitis, currently rated 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active naval service from January 1960 to 
December 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Waco Regional Office (RO).  In November 1994 and May 
1996, the veteran testified before Hearing Officers at the RO 
and in January 1998, he testified at a Board hearing at the 
RO.  

At the time of his January 1998 Board hearing, the issues on 
appeal included entitlement to service connection for a 
kidney disability, a rating in excess of 20 percent for low 
back strain, and a total rating based on individual 
unemployability (TDIU) due to service-connected disabilities.  

By September 1999 rating decision, the RO granted service 
connection for chronic renal insufficiency with kidney stones 
and assigned it an initial 30 percent rating.  The grant of 
service connection for this disability constitutes a full 
award of the benefit sought on appeal; as there is no 
jurisdiction-conferring Notice of Disagreement as to the 
down-stream elements of compensation level or effective date 
for a kidney disability, those issues are not currently in 
appellate status.  Grantham v. Brown, 114 F. 3d 1156 (Fed. 
Cir. 1997).  In addition, the RO granted a TDIU in September 
1999.  As the maximum benefit allowed by law and regulation 
has been awarded, that issue is moot.  See AB v. Brown, 6 
Vet. App. 35 (1993).  

Also in the September 1999 rating decision, the RO increased 
the rating for the veteran's low back strain to 40 percent, 
effective July 16, 1999.  Given the procedural history of 
this case, proper adjudication of the veteran's claim for an 
increased rating for low back strain requires evaluation 
during two discrete time periods.  The first period extends 
from March 29, 1993, the date of receipt of his claim for an 
increased rating, to July 15, 1999, at which time his 
disability was rated 40 percent disabling.  The second period 
is from July 16, 1999.  Id. at 38-39.   

With respect to the issue of service connection for 
hypertension, it is noted that this claim was previously 
denied by the RO by March 1972 rating decision.  That 
decision is final and is not subject to revision on the same 
factual basis.  38 U.S.C.A. 7104(b).  However, if new and 
material evidence is presented or secured with respect to a 
previously disallowed claim, it may be reopened.  See 38 
U.S.C.A. 5108; 38 C.F.R. 3.156(a).  In this case, in the 
rating decision on appeal, the RO did not address the issue 
of whether new and material evidence had been submitted to 
reopen the claim, but addressed the issue only on the merits.  
The Board is obligated by 38 U.S.C.A. §§ 5108, 7104(b) to 
address whether new and material evidence has been submitted 
prior to addressing the merits of this claim.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Accordingly, the issue 
has been framed as set forth on the cover page of this 
decision.  It is apparent that the veteran was not be 
prejudiced by the Board's consideration of the new and 
material issue in the first instance, given the favorable 
decision below to reopen the claim and consider it de novo.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Finally, it is noted that at his January 1998 hearing, the 
veteran raised claims of entitlement to service connection 
for right knee chondromalacia and an effective date earlier 
than August 31, 1993 for a 10 percent rating for bilateral 
keratitis.  By June 1999 rating decision, the RO granted 
service connection for right knee chondromalacia; however, 
the earlier effective date issue has not yet been addressed.  
Inasmuch as it is not inextricably intertwined with the 
issues now before the Board, that matter is referred to the 
RO for initial adjudication.


FINDINGS OF FACT

1.  By March 1972 rating decision, the RO denied service 
connection for hypertension; although the veteran was 
notified of this decision, he did not appeal within the 
applicable time period.  

2.  Evidence received since the final March 1972 rating 
decision denying service connection for hypertension includes 
numerous clinical records not previously considered which 
bear directly and substantially on the specific matters under 
consideration regarding the issue of service connection for 
hypertension.

3.  While the veteran had two elevated blood pressure 
readings during service, neither hypertension nor heart 
disease was diagnosed therein, there is no indication that 
hypertension or heart disease was manifest to a compensable 
degree within the presumptive period following service, and 
the most probative evidence of record indicates that his 
current hypertension and heart disease are unrelated to 
service or any service-connected disability, but rather are 
due to chronic alcohol use.

4.  Since March 29, 1993, the veteran's low back strain with 
degenerative joint and disc disease has been manifested by 
complaints of severe pain and functional loss, severe 
limitation of motion, muscle spasm, and severe weakness in 
the lower extremities with no evidence of complete bony 
fixation (ankylosis) of the spine or cord involvement with 
the veteran being bedridden by the disability.

5.  The veteran's left knee disability is manifested by pain, 
crepitus, weakness, slight limitation of flexion, and 
decreased functional ability, resulting in moderate 
impairment; the objective medical evidence of record contains 
no indication of subluxation or lateral instability, a 
dislocated semilunar cartilage, ankylosis, limitation of 
flexion of the leg between 15 and 30 degrees, or limitation 
of extension of the leg between 15 and 45 degrees.

6.  The recent evidence reveals no observable right knee 
scar, much less one which is tender, painful, repeatedly 
ulcerated, or results in limitation of function.

7.  The veteran's bilateral eye disability is productive of 
corrected visual acuity of 20/60 on the right and 20/40 on 
the left, with no objective evidence of active keratitis, 
field loss, pain, rest-requirements, or episodic incapacity.  


CONCLUSIONS OF LAW

1.  The March 1972 rating decision which denied service 
connection for hypertension is final.  38 U.S.C. § 4005(c) 
(1970) (currently 38 U.S.C.A. § 7105(c) (West 1991)); 38 
C.F.R. § 19.192 (1971) (currently 38 C.F.R. § 20.1103 
(1999)).

2.  New and material evidence has been received to warrant 
reopening of the claim of service connection for 
hypertension.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 
C.F.R. § 3.156 (1999).

3.  Hypertension and heart disease were not incurred in or 
aggravated by service, nor are these disabilities causally 
related to any service-connected disability.  38 U.S.C.A. §§ 
1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.310 (1999).

4.  Since March 29, 1993, the criteria for a 60 percent 
rating, but no higher, for low back strain with degenerative 
joint and disc disease have been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5293 (1999).

5.  The criteria for a compensable rating for a right knee 
scar are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 
4.118, Codes 7800, 7803, 7804, 7805 (1999).

6.  The criteria for a 20 percent rating, but no higher, for 
left knee chondromalacia have been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R.§§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5260, 5261 (1999).

7.  The criteria for a rating in excess of 10 percent for 
bilateral keratitis have not been met. 38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.84a, Codes 6001.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records are negative for 
complaint or finding of hypertension or heart disease.  He 
was diagnosed with bilateral interstitial keratitis in 
December 1961, and treated on several occasions thereafter.  
Service medical records also show notations of chronic low 
back and knee pain.  In March 1969, he was involved in an 
automobile accident, sustaining a laceration on his right 
knee.  In July 1970, he sought treatment for a sudden onset 
of dyspepsia, left upper anterior chest pain, and fever.  His 
blood pressure was 142/96; chest X-ray, electrocardiogram, 
and laboratory testing were normal.  The diagnosis was viral 
pleurodynia.  At his November 1971 naval discharge medical 
examination, his heart and vascular system were normal on 
clinical evaluation.  A blood pressure reading of 110/92 was 
recorded and a chest X-ray was normal.  On report of medical 
history, the veteran denied shortness of breath, pain or 
pressure in the chest, palpitation or pounding heart, and 
high or low blood pressure.

Following his separation from service, the veteran filed an 
application for VA disability benefits.  In connection with 
his claim, a VA medical examination in March 1972 revealed a 
normal cardiovascular system, his blood pressure was 118/76, 
and an electrocardiogram and chest X-ray were within normal 
limits.  X-rays of the knees and low back were also normal.  
The diagnoses included moderate low back strain and mild 
chondromalacia of the left knee.  A history of interstitial 
keratitis was noted, although the examiner indicated that it 
was quiescent at present.

By March 1972 rating decision, the RO granted service 
connection for left knee chondromalacia and low back strain; 
10 percent ratings were assigned for each disability.  In 
addition, the RO granted service connection for a right knee 
scar and bilateral keratitis, and each were assigned 
noncompensable ratings.  Service connection for hypertension 
was denied on the basis that it was not shown in service or 
at that time.  According to an internal control document, the 
veteran was notified of that decision by April 1972 letter; 
however, because he did not appeal the decision within the 
applicable time period, it is final.

In July 1980, the veteran filed claims for increased ratings, 
alleging that he was unable to work due to his service-
connected disabilities.  In connection with his claim, he was 
afforded VA medical examination in January 1981 at which he 
complained of low back and knee pain.  No complaint or 
finding of hypertension or heart disease was recorded.  The 
diagnoses included minimally symptomatic low back disability 
with mild impairment and bilateral chondromalacia with 
minimal impairment of function.

By February 1981 rating decision, the RO increased the rating 
for the veteran's low back strain to 20 percent, effective 
July 21, 1980, the date of receipt of claim.  The remaining 
disability ratings were continued.

In January 1987, he again filed claims for increased ratings, 
alleging that his service-connected disabilities had 
increased in severity.  He stated that all of his treatment 
had been at the Temple VA Medical Center (MC).  

In connection with his claim, the RO requested treatment 
records from January to the present from the VAMC.  That 
facility forwarded treatment records from January to May 1986 
showing that the veteran had been seen during this period for 
low back and left knee pain, as well as a history of 
bilateral keratitis.  Hypertension and heart disease were not 
noted during that period.  On examination in January 1986, 
his blood pressure was 130/94.  He also reported decreased 
visual acuity when reading and a history of keratitis; the 
examination revealed no active disease.  

On February 1987 VA medical examination, the veteran reported 
that he had been working in construction and was currently 
experiencing pain in his knees and low back with physical 
activity.  Examination of the low back showed forward flexion 
to 70 degrees, backward extension to 20 degrees, and lateral 
bending to 20 degrees; there was no muscle spasm.  
Examination of the knees showed range of motion from zero to 
140 degrees and the cruciate and collateral ligaments were 
intact, bilaterally.  There was a 2.5 cm "barely visible" 
scar on the right knee that was nontender.  X-ray examination 
showed mild degenerative changes in the low back and knees.  
The diagnoses were low back strain, probable degenerative 
changes of both knees, and asymptomatic scar of the right 
knee.  

On VA eye examination in March 1987, the veteran's 
interstitial keratitis was determined to be inactive.  His 
corrected visual acuity was 20/60 on the right and 20/40 on 
the left.  He was able to see test letters at one foot and 
hand motions and fingers at three feet.

By March 1987 rating decision, the RO continued the ratings 
for the veteran's service-connected disabilities.

In March 1993, he filed his most recent claim for increased 
ratings for his service-connected disabilities, as well as 
service connection for various other disabilities.  In 
connection with his claims, the RO obtained private clinical 
records he identified, including March 1993 private treatment 
records showing treatment for several disabilities, including 
a bleeding ulcer, gout, morbid obesity, high blood pressure, 
and atrial fibrillation.  

Also obtained were VA clinical records showing that in March 
1993, the veteran was hospitalized for treatment of 
hemorrhoids.  On admission, a history of hypertension for the 
past five years and intermittent atrial fibrillation for the 
past two to three years was noted.  The veteran reported a 
20-year history of heavy alcohol use, but stated that he had 
stopped drinking 10 years earlier; he indicated that in the 
last two to three years, he had episodes of dizziness, 
accompanied by light headedness and chest tightness.  The 
diagnoses included hypertension, intermittent atrial 
fibrillation, and degenerative disc disease of the spine.

The veteran underwent VA orthopedic examination in June 1993 
at which he reported low back and left knee pain.  On 
examination, he was able to walk on his toes and heels and 
accomplish 90 percent squats.  His low back was somewhat 
tender, but the tenderness was nonspecific and general.  
Range of back motion testing showed forward flexion to 78 
degrees and extension to 18 degrees; lateral bending was to 
20 degrees, bilaterally.  Examination of the left knee 
revealed full range of motion with moderate effusion, 
crepitance, and no instability, paresthesia or atrophy.  The 
impressions included degenerative joint disease of the left 
knee with secondary synovitis and degenerative joint and disc 
disease of the lumbar spine.  The examiner indicated that he 
was unable to detect a scar on the right knee, and the 
veteran denied problems with a right knee scar.  

On subsequent June 1993 VA medical examination, the veteran 
reported a 5-year history of hypertension and atrial 
fibrillation.  The examiner noted that the veteran was 
currently being treated for these disabilities with 
Verapamil.  On examination, the veteran was described as 
quite obese, and his blood pressure was 130/90.  

In support of his claim, the veteran submitted an August 1993 
letter from a private general practitioner who noted that the 
veteran had been treated for the past four years by local VA 
physicians.  He stated that the treatment included daily 
dosages of 2400 mg of Motrin.  The physician stated that 
"[t]he long term effect of such treatment has resulted in 
primary gastric, liver and kidney dysfunction with secondary 
cardiovascular complications."

In September 1993, the veteran was hospitalized at a private 
facility in extremis.  The suspected thromboembolism turned 
out to be skeletal pain and peripheral neuropathy of 
compression radiculitis, confirmed with scans of the low back 
which showed a bulging disk.  

On VA examination in the eye clinic in December 1993, the 
veteran's interstitial keratitis was noted to be inactive.  
His corrected visual acuity was 20/50 in the right eye and 
20/30 on the left.

On VA orthopedic examination in December 1993, the veteran 
reported low back pain and stated that it occasionally 
bothered him enough that he could not get up or down.  He 
also reported hypesthesia in the right thigh and occasional 
tingling in both large toes.  The examiner noted that the 
veteran had been hospitalized in September 1993 during which 
a computerized tomography (CT) scan showed minimal posterior 
bulging of L4-5 and S1.  The veteran reported a history of a 
left knee injury in service, and indicated that he had 
swelling, pain, and loss of motion.  The veteran indicated 
that he was not aware of any scar on his right knee.  On 
physical examination, he walked on heels and toes and was 
able to squat with difficulty.  There was crepitus in the 
knees on squatting.  Examination of the back showed no 
paravertebral muscle spasm or deformity.  There was some 
tenderness.  Range of motion of the lumbar spine showed 
extension from 5 degrees, flexion to 90 degrees, and lateral 
bending to 10 degrees, bilaterally.  Straight leg raising was 
to 80 degrees, bilaterally.  Examination of the right knee 
demonstrated no scar.  The left knee showed significant 
crepitus with effusion.  Range of knee motion showed full 
extension and flexion to 116 degrees.  The impressions 
included degenerative joint and disc disease of the lumbar 
spine; degenerative joint disease with secondary synovitis in 
the left knee, and no residual scar on the right knee.

A March 1994 VA hospitalization summary shows that the 
veteran was admitted for a cardiac catheterization.  A 
history of hypertension, chronic renal insufficiency and 
intermittent atrial fibrillation was noted.  In addition, a 
history of chronic renal insufficiency was noted and the 
examiner indicated that "this is believed secondary to 
chronic nonsteroidal use" for degenerative joint disease.

In November 1994, the veteran and his spouse testified at a 
hearing at the RO.  The veteran stated that he had been 
taking pain medication and a muscle relaxant for his knees 
and back.  He stated that he had been given a back brace 
which had improved his symptoms somewhat.  However, he stated 
that his activities were still limited due to his 
disabilities in that he was unable to bend, stoop, squat, or 
lift anything heavy.  He stated that he was unable to stand 
or sit in one location for more than an hour.  Regarding his 
hypertension, the veteran stated that he had been advised by 
his private physician that he developed kidney and liver 
problems, as well as heart problems and hypertension, as a 
result of taking megadoses of Motrin for his service-
connected orthopedic disabilities.  

On VA medical examination in December 1994, the veteran's 
heart did not appear enlarged; the rhythm was regular and no 
murmurs were heard.  Blood pressure was 144/88 and peripheral 
pulses were normal.  The diagnoses included hypertensive 
cardiovascular disease, atrial fibrillation, heart rhythm 
clinically regular at this time.  The examiner indicated that 
he had reviewed the veteran's claims folder, including his 
service medical records, and noted a heart condition was not 
evident in service.  He also indicated that there did not 
appear to be any relationship between the veteran's treatment 
with Motrin and his development of atrial fibrillation.  

On VA orthopedic examination in December 1994, the veteran 
reported low back, neck and knee pain.  Range of motion 
testing of the low back showed lateral bending to be about 50 
percent of normal; forward bending was to about 50 or 60 
degrees.  There was full range of motion of both knee joints 
with no laxity or effusion.  There was a moderate degree of 
crepitation.  He could do heel toe walking satisfactorily, 
but refused a full deep knee bend due to pain.  X-ray study 
of the lumbosacral spine showed all intervertebral discs to 
be well maintained.  X-ray of the knees showed well-
maintained medial and lateral joint compartments, but there 
were indications of patellofemoral arthritis.  The diagnosis 
was probable musculoligamentous sprain of the lumbosacral 
spine from heavy lifting with resulting intermittent low back 
pain.  The examiner noted that it was possible the veteran 
had changes in the intervertebral discs, but they were not 
demonstrated on plain X-rays.  He concluded that, by history, 
the veteran had mild to moderate low back impairment and 
moderate impairment of left knee joint function.  

In June 1995, the veteran was hospitalized at a private 
facility for treatment of anasarca, pulmonary vascular 
congestion secondary to congestive heart failure from 
arteriosclerotic heart disease, atrial fibrillation, and 
inflammatory osteoarthritis of multiple joints.  

In February 1996, he submitted an opinion of an official of 
the Social Security Administration (SSA) that the veteran was 
totally disabled within the meaning of the Social Security 
Act due to a combination of disabilities, including 
degenerative joint and disc disease of the lumbosacral spine, 
obesity, ulcer, atrial fibrillation, degenerative joint 
disease of the left knee, a hiatal hernia, renal 
insufficiency, and unstable angina.  The RO attempted to 
obtain medical records from SSA, but was advised by the 
agency that such records were unavailable.

In May 1996, the veteran and his spouse testified at another 
hearing at the RO.  The veteran stated that he had 
degenerative arthritis in his back, as well as seven 
herniated discs and resulting neuropathy.  He indicated that 
he was taking muscle relaxants and pain medication, as well 
as wearing a back brace.  He stated that his functional 
ability was limited by pain.  Regarding his left knee, he 
stated that he had pain, swelling, crepitus, and weakness, as 
well as occasional instability.  Regarding keratitis, he 
stated that it was not active and had not been for about four 
years; his corrected vision was 20/30 on the right and 20/60 
on the left.  As to hypertension and atrial fibrillation, he 
stated that he and his doctors felt that such conditions were 
due to excessive consumption of alcohol in service and 
thereafter.  

By May 1996 rating decision, the RO increased the rating for 
the veteran's bilateral keratitis to 10 percent, effective 
August 31, 1993.

The RO subsequently obtained VA outpatient treatment records 
dated from February 1988 to May 1999, showing that the 
veteran had been seen for several chronic disabilities, 
including obesity, non-insulin dependent diabetes mellitus, 
chronic kidney stones, hypertension, atrial fibrillation, 
congestive heart failure, decreased visual acuity, and 
chronic back pain.  In February 1988, he was diagnosed with 
hypertension.  On examination in August 1991, he reported a 
25-year history of hypertension; it was noted that his 
hypertension was well controlled with medication.  In 
September 1991, he reported a history of interstitial 
keratitis and complained of gradually decreased visual acuity 
over the past several years.  The impression was old, 
inactive interstitial keratitis, vision stable.  In February 
1994, he reported chronic low back pain and indicated that a 
CT scan showed bulging discs at L4, L5, and S1.  He also 
reported knee pain, crepitus, and difficulty on stairs and 
squatting and kneeling.  On examination, there was no 
effusion, but there was a little puffiness.  Range of motion 
was normal.  Mcmurray test was negative and both knees were 
stable on the stress test.  The impressions included 
degenerative joint disease involving multiple areas of the 
lumbosacral spine.  In September 1995, the veteran was seen 
for complaints of chronic neck and low back pain.  It was 
noted that he had been taking methadone for pain; he reported 
that he had been hospitalized recently for congestive heart 
failure, and that his methadone dosage had been decreased as 
it was "possibly related" to congestive heart failure.  In 
April 1996, a VA cardiologist indicated that the veteran's 
congestive heart failure was possibly due to past alcohol 
use.  

In a January 1997 letter, a VA physician indicated that he 
had been treating the veteran for the past 21/2 years for 
atrial fibrillation and cardiomyopathy.  He stated that the 
cause of these conditions was most likely secondary to 
previous chronic alcohol intake.  

In February 1998, the veteran underwent a VA cardiology 
examination at which the veteran reported a long history of 
hypertension.  The diagnoses included hypertension, not found 
at this time, although the veteran is on a great deal of 
medication.  Also diagnosed was ischemic dilated 
cardiomyopathy with chronic atrial fibrillation, status post 
atrioventricular note ablation and placement of permanent 
dual chamber pacemaker.

On VA orthopedic examination in February 1998, the veteran 
reported increasing difficulty with his knees since service, 
including pain, swelling, catching, weakness, and giving way.  
He also reported chronic low back pain with neuropathy in 
both the upper and lower extremities.  On examination, he had 
a deliberate, slow gait and wore a lumbosacral corset.  There 
was no paravertebral muscle spasm or rigidity, focal 
tenderness, or palpable abnormality.  He could lumbar flex to 
75 degrees and could lumbar extend to 20 degrees.  Rotation 
was 30 degrees, bilaterally.  There was moderate knee 
effusion and crepitus.  There was no instability.  Both knees 
had full extension.  The left knee flexed to 118 degrees and 
the right knee flexed to 120 degrees.  The impressions 
included peripheral neuropathy, etiology unknown, unrelated 
to the veteran's lumbar condition; degenerative joint and 
disc disease of the lumbar spine, and degenerative joint 
disease, bilaterally, secondary to bilateral chondromalacia.  
The examiner asked the veteran to rate the severity of his 
symptoms of pain, weakness, fatigability, lack of endurance 
and flare-ups on a scale of zero to 100; the veteran rated 
his symptoms as from 60 to 80.  He noted that the veteran's 
symptoms in this respect were purely subjective and could not 
be objectively measured.  In addition, he noted that the 
veteran demonstrated a mild painful demeanor during 
examination of the lumbar spine and knees, particularly with 
motion.  

In July 1999, the veteran underwent VA ophthalmologic 
examination.  He reported a history of interstitial keratitis 
in service and stated that he had not had reactivation of his 
keratitis for several years.  On examination, his corrected 
visual acuity was 20/60 on the right and 20/40 on the left.  
He was able to see test letters at 1 foot and hand motions 
and fingers at three feet.  The diagnosis was history of 
interstitial keratitis, inactive.  

On VA orthopedic examination in July 1999, the veteran 
reported chronic low back and knee pain and stated that he 
had been unable to work since March 1993 due to low back and 
heart problems.  He reported that he was unable to sit or 
stand for more than 30 minutes due to pack pain and could not 
walk more than 75 yards due to knee pain and shortness of 
breath.  He also reported daily pain and flare-ups 
precipitated by any activity or by sitting too long.  On 
examination, he was unable to squat or get up from squatting 
because of extreme weakness in both legs.  His gait was 
abnormal in that he walked slowly.  He had poor range of 
motion in the thoracic spine and virtually none in the lumbar 
spine.  Examination of the knees showed that both patella 
moved freely without pain.  He extended both knees fully and 
flexed the right to 130 degrees and the left to 120.  There 
was no evidence of ligament laxity and he denied use of a 
knee brace.  The impressions included degenerative joint and 
disc disease in the lumbosacral spine and cervical spine, 
peripheral neuropathy in all four extremities, cause 
undetermined, no evidence of radiculitis, and extreme 
weakness in both thigh muscles.  The examiner concluded that 
the veteran was clearly unemployable and that his activities 
of daily living were limited.

On VA cardiology examination in July 1999, the examiner 
indicated that he had reviewed the veteran's claims folders 
and noted that it was a "very difficult and extensive 
case."  He noted that, on discharge from service, the 
veteran exhibited an elevated blood pressure.  It was also 
noted that he had a history of extensive alcohol use until 
December 1985 when he quit.  In addition, it was noted that 
he developed cardiomyopathy, shortness of breath, angina, and 
intermittent atrial fibrillation since the early 1990s and 
that his treating cardiologists felt that his alcohol use was 
the major factor in causing his heart disease.  The examiner 
indicated that he agreed with the assessment and noted that 
the veteran's hypertension was a factor.  It was noted that 
he had chronic renal insufficiency due to hypertension and 
possibly taking large doses of Motrin.  The impressions 
included essential hypertension as the cause of his heart 
condition; arteriosclerotic heart disease with angina, 
congestive heart failure, cardiomyopathy, arterial 
fibrillation, and a pacemaker - largely due to prolonged 
alcohol intake plus hypertension; and renal insufficiency due 
to hypertension and excessive use of Motrin for treatment of 
his back condition.

In August 1999, the veteran indicated that he had been 
advised by his VA cardiologist that his heart problem could 
be caused by stress from chronic back pain, as well as his 
inability to work and provide for his family.  

By September 1999 rating decision, the RO granted service 
connection for chronic renal insufficiency with kidney 
stones, increased the rating for the veteran's low back 
disability to 40 percent, effective July 16, 1999, and 
granted a TDIU.  

II.  Service connection claims

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty; however, no compensation shall 
be paid if the disability is a result of the veteran's own 
willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. 
§ 1110; 38 C.F.R. §§3.1(n), 3.301(c)(2) (1999).  

Where a veteran served continuously for a period of ninety 
days or more during a period of war and certain chronic 
diseases (including cardiovascular-renal disease) become 
manifest to a degree of 10 percent or more within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309 (1999).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Moreover, where a 
service-connected disability causes an increase in, but is 
not the proximate cause of, a nonservice- connected 
disability, the veteran is entitled to service connection for 
that incremental increase in severity attributable to the 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Criteria in effect at the time the veteran filed his claim of 
service connection for hypertension provided that a 10 
percent rating was warranted for that disability when current 
diastolic blood pressure readings were predominantly 100 or 
more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (1993).  
Effective January 12, 1998, the Rating Schedule was amended 
to provide a 10 percent rating for hypertension when the 
diastolic pressure is predominantly 100 or more; the systolic 
pressure is predominantly 160 or more; or with a history of 
diastolic pressure predominantly 100 requiring continuous 
medication for control.  See 62 Fed. Reg. 65207-65224 (1998) 
(codified at 38 C.F.R. § 4.104, Code 7101 (1999). 

Hypertension and heart disease

With respect to service connection for hypertension, it is 
again noted that this claim was previously denied by March 
1972 rating decision.  Because the veteran did not appeal 
that decision within the applicable time period, it is final 
and not subject to revision on the same factual basis.  38 
U.S.C.A. 7104(b).  However, if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the claim will be reopened.  See 38 U.S.C.A. 
5108; 38 C.F.R. 3.156(a).  

Pursuant to 38 C.F.R. 3.156(a) (1999), "new and material 
evidence" is evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, is not cumulative or redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See also Hodge v. West, 155 
Fed. 3rd 1356 (Fed. Cir. 1998).

A three-step analysis must be performed when a claimant seeks 
to reopen a previously denied claim.  Winters v. West, 12 
Vet. App. 203 (1999); Elkins v. West, 12 Vet. App. 209 
(1999).  First, it must be determined whether new and 
material evidence has been presented under 38 C.F.R. § 
3.156(a).  Second, if new and material evidence has been 
presented, the case must be reopened and immediately upon 
reopening the Secretary must determine whether, based upon 
all the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C. § 5107(a).  
Third, if the claim is well grounded, the Secretary may 
evaluate the merits after ensuring that the duty to assist 
under 38 U.S.C.A. § 5107(b) has been fulfilled.

In this case, since the last final denial of service 
connection for hypertension in March 1972, numerous pieces of 
evidence have been associated with the claims folder.  This 
evidence includes recent medical records containing diagnoses 
of hypertension, as well as the veteran's November 1994 
hearing testimony to the effect that he had been advised by 
his private physician that he developed kidney and liver 
problems, as well as heart problems and hypertension, as a 
result of taking megadoses of Motrin for his service-
connected orthopedic disabilities.  Also submitted since the 
March 1972 rating decision was an August 1993 letter from the 
veteran's private physician to the effect that, in his 
opinion, the veteran developed gastric, liver and kidney 
dysfunction with secondary cardiovascular complications, as a 
result of long term Motrin use.

This evidence is new as it was not previously of record.  
Moreover, this evidence is material in that it shows that the 
veteran currently has hypertension, an element which was 
previously lacking.  Given the nature of the veteran's claim, 
the Board finds that the evidence set forth above is new and 
material evidence sufficient to reopen the claim of service 
connection for hypertension as it contributes to a more 
complete picture of the circumstances surrounding the origin 
of the disability.  38 C.F.R. § 3.156(a); Hodge, 155 F.3d at 
1363.  

As the claim is now reopened, the Board must next determine 
whether it is well grounded pursuant to 38 U.S.C.A. § 
5107(a).  See Elkins, supra.  For a claim to be well 
grounded, there must be:  (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service disease or injury and the current 
disability.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  When a veteran contends that his or her service-
connected disability has caused a new disability, he or she 
must submit competent medical evidence of a causal 
relationship directly between the two disabilities to 
establish a well-grounded claim.  Jones v. Brown, 7 Vet. App. 
134 (1994).

In this case, in light of the medical evidence of a current 
diagnosis of hypertension and heart disease and the August 
1993 medical opinion of a possible link between the veteran's 
current cardiovascular disease and medication for his 
service-connected disabilities, the Board finds that the 
claims of service connection for hypertension and heart 
disease are well grounded.  

Because the claims are well grounded, VA has a duty to assist 
in the development of facts pertinent to the claims.  38 
U.S.C.A. 5107(a).  Consistent with such duty, the RO afforded 
the veteran numerous VA medical examinations and obtained an 
opinion regarding etiology of his hypertension and heart 
disease.  In view of the foregoing, and in light of the fact 
that neither he nor his representative has not identified any 
outstanding, relevant evidence in support his claims, the 
Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance in developing the facts pertinent to the claims is 
required to comply with the duty to assist the veteran under 
38 U.S.C.A. § 5107(a).

Turning to the merits of the claims, the Board notes that, 
although the service medical records document two instances 
of elevated blood pressure readings in service, essential 
hypertension or other cardiovascular disease were not 
detected therein.  At his November 1971 naval discharge 
medical examination, his heart and vascular system were 
normal on clinical evaluation, and he denied a history of 
heart problems or high blood pressure.  

In addition, there is no medical evidence of hypertension or 
other cardiovascular disease in the first post-service year 
or for many years thereafter; on VA medical examination in 
March 1972, the veteran's blood pressure was 118/76 and 
neither hypertension nor heart disease was identified.  
Likewise, on VA medical examination in January 1981 and March 
1987, and during VA outpatient treatment from January to May 
1986, hypertension and heart disease were not noted.  

The first notation of cardiovascular disease is not until 
February 1988, approximately 17 years after the veteran's 
separation from service, at which time hypertension was 
diagnosed during an episode of VA outpatient treatment.  At 
that time, however, his hypertension was not linked to 
service or any of his service-connected disabilities.  

Based on the evidence set forth above, it cannot be concluded 
that hypertension or heart disease were present in service or 
within the post-service year.  However, as noted above, 
service connection may be granted for disease diagnosed after 
service discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Moreover, if the 
evidence establishes a causal relationship between the 
veteran's current hypertension or heart disease and any 
service-connected disability, under 38 C.F.R. § 3.310, 
secondary service connection may be established.  

Clearly, in this case, conflicting opinions have been 
provided regarding the etiology of the veteran's current 
hypertension and heart disease.  As indicated above, there is 
an August 1993 medical opinion from a private general 
practitioner which supports the veteran's claims and several 
other VA medical opinions that do not.  Therefore, the Board 
must weigh the probative value of this medical evidence.  The 
U.S. Court of Appeals for Veterans Claims (Court) has held 
that "[t]he probative value of medical opinion evidence is 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion that the physician reaches. 
. . .  As is true with any piece of evidence, the credibility 
and weight to be attached to these opinions [are] within the 
province of the [BVA as] adjudicators. . ."  Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993). 

In considering the August 1993 medical opinion, supporting 
the veteran's claim of a causal relationship between his 
current hypertension and heart disease and medication for 
service-connected orthopedic disabilities, the Board notes 
that such opinion was rendered by a general practitioner.  In 
addition, it is extremely conclusory, stating only that 
"[t]he long term effect of [taking Motrin] has resulted in 
primary gastric, liver and kidney dysfunction with secondary 
cardiovascular complications."  The physician offered no 
rationale for his conclusions, nor did he indicate that he 
had access to the veteran's medical records to aid him in 
rendering the opinion.

On the other hand, the record contains several other medical 
opinions disassociating the veteran's current hypertension 
and heart disease from his military service and service-
connected disabilities.  For example, on VA medical 
examination in December 1994, the diagnoses included 
hypertensive cardiovascular disease and atrial fibrillation.  
The examiner indicated that he had reviewed the veteran's 
claims folder, including his service medical records, and 
noted a heart condition was not evident in service.  He also 
indicated that there did not appear to be any relationship 
between the veteran's treatment with Motrin and his 
development of atrial fibrillation.  

Likewise, in January 1997, a VA cardiologist indicated that 
he had been treating the veteran for the past 21/2 years for 
atrial fibrillation and cardiomyopathy.  He stated that the 
cause of the conditions was most likely secondary to previous 
chronic alcohol intake.  

Finally, on VA cardiology examination in July 1999, the 
examiner indicated that he had reviewed the veteran's claims 
folders and noted that it was a "very difficult and 
extensive case."  He noted that the veteran had a history of 
extensive alcohol use in service and for years thereafter.  
In addition, it was noted that the veteran developed 
cardiomyopathy, shortness of breath, angina, and intermittent 
atrial fibrillation since the early 1990s and that his 
treating cardiologists felt that his alcohol use was the 
major factor in the cause of his heart disease.  The examiner 
indicated that he agreed with the assessment and additionally 
noted that the veteran's hypertension was a factor in his 
heart disease.  While the examiner indicated that the 
veteran's Motrin use may have contributed to his service-
connected chronic renal insufficiency, he concluded that the 
essential hypertension and heart disease (including 
arteriosclerotic heart disease with angina, congestive heart 
failure, cardiomyopathy, and arterial fibrillation) were 
largely due to prolonged alcohol intake.

For several reasons, the Board finds the VA opinions have far 
greater probative value than the August 1993 private medical 
opinion and the veteran's own assertions.  The VA examiners 
had access to the veteran's medical records, their opinions 
were based on a full and fair consideration of the material 
evidence, they reflect significant knowledge and skill in 
analysis of the pertinent data, and provide a rationale for 
the conclusions rendered.  

Accordingly, the Board finds that the preponderance of the 
evidence does not support the conclusions that the veteran's 
current hypertension and heart disease were incurred in or 
aggravated by service, or are related to any service-
connected disability.  Thus, the claims of service connection 
for hypertension and heart disease must be denied.  The 
benefit of the doubt doctrine is not for application where 
the clear weight of the evidence is against the claim.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In reaching this decision, the Board has considered the 
veteran's contentions to the effect that secondary service 
connection for hypertension is warranted on the basis that 
his service-connected disabilities caused him stress which 
led to the development of hypertension.  It is noted that 
there is no competent medical evidence of record to support 
such a theory.  The veteran himself has not been shown to 
have the medical expertise necessary to render such an 
opinion and his statements relating what a medical 
professional told him "filtered as [they are] through a 
layman's sensibilities . . . [are] simply too attenuated and 
inherently unreliable to constitute 'medical' evidence" to 
support a claim.  Warren v. Brown, 6 Vet App 4 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, 
the veteran's assertions, standing alone, do not outweigh the 
medical evidence of record relating his cardiovascular 
disease to his chronic alcohol use.

In that regard, the Board has also considered the veteran's 
contentions to the effect that service connection for heart 
disease and hypertension is warranted on the basis that such 
conditions developed due to alcohol use in service.  
Initially, the Board notes service connection is not 
currently in effect for alcohol abuse.  Moreover, the law 
precludes a finding that an injury or disease resulting from 
a person's own alcohol or drug abuse was incurred or 
aggravated in service.  38 U.S.C.A. §§ 101(16), 105, 1110, 
1310(a) (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.1(k), 3.301, 
3.310 (1999); VA O.G.C. Prec. Op. No. 11- 96 (Nov. 15, 1996), 
61 Fed. Reg. 6,670 (1996); VA O.G.C. Prec. Op. No 2-97 (Jan. 
16, 1997), 62 Fed. Reg. 15,565 (1997); VA O.G.C. Prec. Op. 
No. 2-98 (Feb. 10, 1998), 63 Fed. Reg. 31,263 (1998).  
Therefore, such contentions do not provide a basis on which 
to grant the veteran's claims of service connection for 
hypertension or heart disease, secondary to alcohol abuse in 
service.

III.  Increased rating claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (1999).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1999).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided. 38 C.F.R. § 4.14 (1999).  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (1999).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (1999).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Low back strain

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292, a 20 percent 
rating is warranted for moderate limitation of motion of the 
lumbar spine and a maximum 40 percent rating is warranted for 
severe limitation of motion.

Under 38 C.F.R. 4.71a, Diagnostic Code 5295, a 20 percent 
evaluation is warranted for lumbosacral strain with muscle 
spasm on extreme forward bending and unilateral loss of 
lateral spine motion in a standing position.  A maximum 40 
percent evaluation is warranted for a severe disability 
manifested by listing of the whole spine to the opposite 
side, a positive Goldthwait's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent evaluation is 
also warranted if only some of these manifestations are 
present if there is also abnormal mobility on forced motion.  
38 C.F.R. 4.71a, Code 5295 (1999).  

Under 38 C.F.R. 4.71a, Diagnostic Code 5293, a 20 percent 
evaluation is warranted for moderate intervertebral disc 
syndrome with recurring attacks.  When such condition is 
severe in nature, with recurring attacks and only 
intermittent relief, a 40 percent rating is for application.  
A 60 percent evaluation is warranted for pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
and little intermittent relief.  

This is the maximum rating provided in the rating schedule 
for disabilities of the spine absent disabilities resulting 
in complete bony fixation (ankylosis) of the spine or cord 
involvement with the veteran being bedridden by the 
disability or requiring long leg braces, which have not been 
shown in this case.  See 38 C.F.R. 4.71a, Diagnostic Codes 
5285, 5286.

In this case, for the period from March 29, 1993 to July 15, 
1999, the veteran's low back strain was evaluated as 20 
percent disabling under the provisions of Diagnostic Codes 
5292.  Effective July 16, 1999, a 40 percent rating was 
assigned.  Applying the facts in this case to the criteria 
set forth above, the Board finds that, from March 29, 1993, 
the symptomatology of the veteran's low back disability more 
nearly approximates the criteria for a 60 percent disability 
rating under Code 5293.  

A review of the medical evidence of record shows a long 
history of severe low back pain with tenderness, stiffness, 
radiation to the lower extremities, limitation of motion of 
the lumbar spine, positive straight leg raising, and 
complaints of numbness in the extremities.  The record 
indicates that he continuously takes pain medication and 
muscle relaxers to relieve his symptoms.  His very credible 
hearing testimony also documents complaints of persistent 
pain with little intermittent relief, requiring medication 
for pain.  In light of this evidence, and affording the 
veteran the benefit of the doubt, the Board finds that the 
manifestations of the service-connected low back disability 
more nearly approximate the criteria for the 60 percent 
rating since March 29, 1993.  38 C.F.R. 4.3, 4.7.

In this case, however, the veteran is not entitled to a 
schedular rating in excess of 60 percent for his low back 
disability.  There is no evidence that he is bedridden as a 
result of his service-connected low back disability, nor is 
his spine completely ankylosed.  Thus a 100 percent rating on 
a schedular basis is not warranted.  38 C.F.R. 4.71a, 
Diagnostic Codes 5285, 5286.

Right knee scar

A compensable evaluation for a scar (other than burn scars or 
disfiguring scars of the head, face, or neck) requires that 
it be poorly nourished, with repeated ulceration; or that it 
be tender and painful on objective demonstration; or that it 
produce limitation of function of the bodily part affected.  
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (1999).  

In the case, the evidence of record (both objective and 
subjective) is wholly negative for indications of a 
symptomatic right knee scar.  In fact, recent VA medical 
examiners have failed to succeed in even locating the 
veteran's scar.  At his January 1998 hearing, the veteran 
testified that he did have any right knee scar.  Under the 
facts of this case, a compensable rating is obviously not 
warranted.  38 C.F.R. § 4.118, Diagnostic Codes 7800, 7803, 
7804, 7805 (1999).

Chondromalacia of the left knee

The veteran's service-connected chondromalacia of the left 
knee is currently rated under the provisions of 38 C.F.R. § 
4.71a, Diagnostic Code 5257, pertaining to other impairment 
of the knee.  Under those criteria, a 10 percent disability 
rating is warranted for slight impairment (recurrent 
subluxation or lateral instability) of the knee.  A 20 
percent rating contemplates a moderate degree of impairment, 
and a maximum 30 percent rating is warranted for severe 
impairment of the knee.

In this case, while the veteran has reported occasional 
episodes of giving way, the objective medical evidence of 
record is wholly negative for any indication of left knee 
impairment due to recurrent subluxation or lateral 
instability.  In fact, VA medical examinations conducted in 
June and December 1993, February and December 1994, February 
1998, and July 1999, all found no evidence of any left knee 
instability or ligament laxity.  Based on the foregoing, the 
criteria for an increased rating under Diagnostic Code 5257 
have not been met.  

In addition, there are other Diagnostic Codes that relate to 
impairment of the knee; the veteran is entitled to be rated 
under the Diagnostic Code which allows the highest possible 
evaluation for the clinical findings shown on objective 
examination.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When the knee is ankylosed in a favorable angle in full 
extension, or in slight flexion between zero and 10 degrees, 
a 30 percent evaluation is warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5256 (1999).  When there is evidence of 
dislocation of the semilunar cartilage of the knee with 
frequent episodes of locking, pain and effusion into the 
joint, a 20 percent evaluation is warranted.  38 C.F.R. § 
4.71a, Code 5258.  In this case, while the veteran reports 
pain and occasional giving way, there is no objective medical 
evidence of a dislocated semilunar cartilage with frequent 
episodes of locking or ankylosis of either knee.  Thus, an 
evaluation in excess of 10 percent is not warranted under 38 
C.F.R. § 4.71a, Codes 5256, 5258.  

Degenerative arthritis established by X-ray evidence will be 
rated on the basis of limitation of motion of the specific 
joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 
5003 (1999).

Evaluations for limitation of flexion of a knee are assigned 
as follows:  flexion limited to 45 degrees is 10 percent; 
flexion limited to 30 degrees is 20 percent; and flexion 
limited 15 degrees is 30 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  Evaluations for limitation of 
extension of the knee are assigned as follows:  extension 
limited to 10 degrees is 10 percent; extension limited to 15 
degrees is 20 percent; extension limited to 20 degrees is 30 
percent; extension limited to 30 degrees is 40 percent; and 
extension limited to 45 degrees is 50 percent.  38 C.F.R. § 
4.71a, Diagnostic Code 5261.  Normal range of motion of a 
knee is from zero degrees of extension to 140 degrees of 
flexion.  38 C.F.R. § 4.71, Plate II (1999).

In the instant case, the medical evidence of record confirms 
X-ray evidence of left knee arthritis.  However, repeated VA 
medical examinations show no more than slight limitation of 
left knee motion.  For example, on VA medical examinations in 
June and December 1993, and December 1994, he had full range 
of left knee motion.  In February 1998, VA medical 
examination revealed range of left knee motion from zero to 
118 degrees, and on VA medical examination in July 1999, 
range of motion was from zero to 120 degrees.  These findings 
do not warrant a rating in excess of 10 percent under the 
criteria based on limitation of extension or flexion.  38 
C.F.R. § 4.71, Plate II, Diagnostic Codes 5260, 5261.

Nonetheless, the Board finds that based on the left knee 
symptoms set forth above (arthritis, limitation of flexion, 
and no evidence of instability), Diagnostic Code 5260 is the 
most appropriate Diagnostic Code for the evaluation of the 
veteran's disability, rather that Diagnostic Code 5257.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995); Butts v. 
Brown, 5 Vet. App. 532, 538 (1993) (en banc). (The assignment 
of a particular diagnostic code is "completely dependent on 
the facts of a particular case."). 

When a Diagnostic Code provides for compensation based solely 
upon limitation of motion, the provisions of 38 C.F.R. §§ 
4.40 and 4.45 must also be considered.  DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  In this case, the record shows 
left knee pain, weakness, and significant crepitus.  On VA 
orthopedic examination in February 1998, when asked to rate 
the severity of his symptoms of pain, weakness, fatigability, 
lack of endurance and flare-ups on a scale of zero to 100; 
the veteran rated his symptoms as a 60 to 80.  The examiner 
noted that veteran's symptoms in this respect were purely 
subjective and that the veteran demonstrated a mild painful 
demeanor during examination, particularly with motion.  Also 
relevant to the Board's consideration is the opinion of the 
VA examiner in December 1994, to the effect that the veteran 
had moderate impairment of the left knee joint function, 
based on his reports of pain.  Based on the foregoing, and 
affording the veteran the benefit of the doubt, the Board 
finds that a 20 percent rating for a left knee disability is 
warranted, based on additional functional loss due to pain.  
A rating in excess of 30 percent is not warranted, as no 
examiner has indicated that the symptomatology resulting from 
the veteran's left knee disability is severe, nor does the 
objective medical evidence of record so indicate.  Under the 
circumstances, the Board believes that the functional loss of 
the left knee is adequately reflected by the 20 percent 
rating.

In reaching this decision, the Board has considered VA O.G.C. 
Prec. Op. No. 23-97 (July 1, 1997), 62 Fed. Reg. 63604 
(1997), regarding the assignment of separate ratings for 
arthritis and instability of each knee under Diagnostic Codes 
5003 and 5257.  As set forth above, however, absent any 
indication of a slight impairment due to recurrent 
subluxation or instability, a separate compensable rating 
under Diagnostic Code 5257 is not warranted.  

Bilateral keratitis

The veteran's disability is currently rated under 38 C.F.R. § 
4.84a, Code 6001, pertaining to keratitis.  The disability, 
in chronic form, is rated according to impairment of visual 
acuity or field loss, pain, rest-requirements, or episodic 
incapacity, combining an additional 10 percent during 
continuance of active pathology.  

Impairment of central visual acuity is evaluated from 
noncompensable to 100 percent based on the degree of the 
resulting impairment of visual acuity.  38 C.F.R. § 4.84a, 
Diagnostic Codes 6061 to 6079.  A 10 percent rating is 
warranted for impairment of central visual acuity when vision 
in one eye is correctable to 20/50 and vision in the other 
eye is correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic 
Code 6078.  A 20 percent disability rating is warranted for 
visual acuity of 20/50 in one eye and 20/70 in the other eye.  
Diagnostic Code 6078.  (1999).

In applying ratings for impairment of visual acuity, a person 
not having the ability to read at any one of the scheduled 
steps or distances, but reading at the next scheduled step or 
distance, is to be rated as reading at the latter step or 
distance.  
38 C.F.R. § 4.83.

In the present case, the medical evidence of record indicates 
that the veteran's eye condition has been stable over the 
past several years without evidence of active keratitis.  
Recent medical evidence of record shows that his corrected 
visual acuity, at worst, is 20/60 on the right and 20/40 on 
the left.  Moreover, there is no objective evidence that 
residuals of the veteran's keratitis includes field loss, 
pain, rest-requirements, or episodic incapacity.  Thus, he 
clearly does not meet the schedular requirements for a rating 
in excess of 10 percent; the preponderance of the evidence is 
against the claim for a rating in excess of 10 percent for 
bilateral keratitis.

With respect to all of the veteran's claims for increased 
ratings for his service-connected disabilities, the Board has 
considered the provisions of 38 C.F.R. § 3.321(b)(1), but 
notes that at no time has the veteran or his representative 
specifically contended that that the schedular rating is 
inadequate or that an extra-schedular rating under might be 
appropriate.  In any event, the Board's own review of the 
evidentiary record does not disclose the existence of 
exceptional or unusual circumstances warranting referral of 
these claims for extra-schedular consideration.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996). 


ORDER

Service connection for hypertension and heart disease, 
including atrial fibrillation, is denied.

A 60 percent rating for low back strain with degenerative 
joint and disc disease is granted from March 29, 1993, 
subject to the law and regulations governing the payment of 
monetary benefits.

A compensable rating for a right knee scar is denied.

A 20 percent rating for chondromalacia of the left knee is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.

A rating in excess of 10 percent for bilateral keratitis is 
denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals


 



